Citation Nr: 0622028	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  02-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for a left knee disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously remanded in a May 2005 Board 
decision for a VA examination to determine the etiology of 
the veteran's left knee disability.  

The veteran failed to report to a hearing scheduled in 
December 2004.  


FINDINGS OF FACT

1.  Most service medical records are unavailable, presumably 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.

2.  Competent medical evidence and lay testimony support a 
finding that a left knee disability was proximately due to or 
the result of an injury in service.


CONCLUSION OF LAW

A left knee disability was incurred as a result of military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in March 2001.  
In correspondence dated in June 2001, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained as to this issue.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Because of the decision rendered in this case, 
there has been substantial compliance with all pertinent VA 
law and regulations as stated above, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran. 


Factual Background

Most of the veteran's service medical records were destroyed 
in the 1973 fire at the National Personnel Records Center.  
However, included with the veteran's private medical records 
is a March 1955 clinical record that shows the veteran was 
treated at the US Army Hospital in Fort Campbell, Kentucky 
from March 17, 1955, to March 21, 1955, for acute bursitis of 
the left knee, cause unknown.  The record also indicates that 
this condition occurred in the line of duty.

The record also includes a written lay statement from J.L.P., 
Sr. who attests that he witnessed the veteran injure his knee 
during practicing parachute landings.  He attested to his 
recollection of the veteran's swollen left leg and subsequent 
hospitalization due to his left knee injury.

The veteran submitted to two VA examinations in September 
2001 and November 2005.  The initial examiner indicated that 
the veteran had degenerative joint disease and this was 
status post injury which occurred in the service.  The latter 
examiner reviewed the claims file and available service 
medical records and provided a diagnosis of end stage post-
traumatic arthritis.  He opined that the knee pain was 
secondary to the injury sustained in service and the isolated 
progressive degenerative joint disease in one joint, was 
consistent with post-traumatic arthritis; it would be in 
keeping with his condition and is as likely as not secondary 
to the original injury which occurred in service.  

The claims file includes private medical records from A. A. 
K., M.D., which indicate the veteran has severe advanced 
degenerative arthritis with possible synovial 
osteochondromatosis.  It also includes records of treatment 
from J.E.D., M.D. who indicated that the veteran was a 
patient of his father prior to 1988, for a knee injury which 
occurred during military service.  He further indicated that 
the veteran had a history of chronic osteoarthritis of the 
left knee with super arthritic changes.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau, 2 Vet. App. 141. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

The veteran contends that his left knee problems developed 
from an injury sustained during practice parachute jumps.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence supports the 
veteran's claim.  In this respect, while the Board notes that 
the one available service medical record shows a diagnosis of 
acute bursitis; the expert medical opinions of two VA 
physicians indicated that it the veteran's current 
degenerative joint disease disability is directly related to 
the left knee injury sustained in service.  Moreover, the 
Board observes that lay testimony has been proffered from an 
individual who was an eyewitness to the alleged left knee 
injury and treatment in service.  There has been no evidence 
submitted to refute these opinions or lay testimony.  Thus, 
service connection is awarded.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a left knee 
disability have been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As the preponderance of the evidence is in 
support of the veteran's claims, service connection is 
granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).


ORDER

Service connection for a left knee disability is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


